UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4509

RAMONA OBERA TUCKER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CR-97-985)

Submitted: December 29, 1998

Decided: January 20, 1999

Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Ramona Tucker appeals the district court judgment entered pursu-
ant to a jury verdict finding her guilty of making false statements to
a financial institution and uttering forged securities in violation of 18
U.S.C. §§ 513(a), 1014 (1994). Tucker's attorney filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), in which
he asserts that there are no meritorious grounds for appeal. Tucker
was informed of her right to file a pro se supplemental brief, which
she failed to file. Because our review of the entire record reveals no
reversible error, we affirm.

Tucker first asserts that there was insufficient evidence to support
her convictions. To sustain a conviction, this court must find that the
evidence, when viewed in a light most favorable to the government,
was sufficient for a rational trier of fact to have found the essential
elements of the crime beyond a reasonable doubt. See United States
v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993). Circumstantial as well
as direct evidence is considered, and the government is given the ben-
efit of all reasonable inferences from the facts proven to those sought
to be established. See United States v. Tresvant , 677 F.2d 1018, 1021
(4th Cir. 1982).

The evidence adduced at trial was that on October 28, 1997,
Tucker opened a checking account at NationsBank in Greenville,
South Carolina. In opening the account, she falsely represented to
NationsBank that her employer, Suzanne E. Coe, authorized her to
open the account for business purposes in the name of "Law Office
of Suzanne E. Coe." She further lied in stating that the signatures
affixed to the newly opened account card and the"corporate resolu-
tion" were Coe's signature. Tucker had actually forged Coe's signa-
ture on these documents. After opening the account, Tucker diverted
funds payable to Coe's law practice into the account, and then wrote
checks from the account on which she forged Coe's signature. Testi-
fying in her own defense, Tucker asserted that Coe had authorized her
to open the account and to forge Coe's signature to facilitate payment
for office expenses. Despite Tucker's assertions of innocence, the
government presented more than ample evidence from which the jury

                     2
could have found Tucker guilty of the charged offenses. We therefore
reject her claim challenging the sufficiency of the evidence presented
in support of her convictions.

Tucker next asserts that the district court erred in determining the
amount of restitution she owed. Tucker's presentence report recom-
mended that Tucker pay $34,468.49 in restitution based on the loss
sustained by NationsBank* as a result of her fraudulent activities. At
sentencing Tucker challenged this figure, claiming that some of the
checks she wrote from the NationsBank account were used to pur-
chase legitimate items for Coe's law practice, and thus Coe did not
sustain losses in the full amount of the fraudulent checks. Coe, how-
ever, testified that she had reimbursed Tucker for any legitimate items
Tucker purchased for the law practice, because she mistakenly
believed that Tucker was paying for the items out of Tucker's own
pocket and not from funds diverted from the law practice. The district
court found that Coe's stated loss figure was appropriate and over-
ruled the objection to the restitution amount.

When determining the amount of restitution to order, the district
court is obliged to consider the amount of the loss sustained by any
victim as a result of the offense. See 18 U.S.C.A. § 3664(a) (West
1996); United States v. Molen, 9 F.3d 1084, 1086 (4th Cir. 1993). A
district court's calculation of loss is a finding of fact reviewed for
clear error. See United States v. Dozie, 27 F.3d 95, 99 (4th Cir. 1994).
The government has the burden of proving sentencing factors by a
preponderance of the evidence. See United States v. Estrada, 42 F.3d
228, 231 (4th Cir. 1994). In proving these factors, the government
may rely upon information found in a defendant's presentence report
unless the defendant affirmatively shows that such information is
inaccurate or unreliable. See United States v. Gilliam, 987 F.2d 1009,
1013 (4th Cir. 1993). Here, the district court credited Coe's testimony
that she received no benefit from any purchases Tucker may have
made using illegally diverted funds. Because Tucker failed to affirma-
tively show that the loss figure in the presentence was inaccurate, the
district court did not commit clear error in adopting that amount as
the appropriate loss figure for restitution purposes.
_________________________________________________________________
*Because NationsBank reimbursed Coe for her losses, it became the
victim of Tucker's crimes.

                    3
Tucker next challenges the enhancements to her base offense level
based on the district court's findings that her offense involved more
than minimal planning and that she obstructed justice by perjuring
herself. The Sentencing Guidelines provide for a two-level increase
in the defendant's base offense level if the offense involved more than
minimal planning. United States Sentencing Guidelines Manual
§ 2B1.1(b)(4)(A) (1997). An enhancement for more than minimal
planning is appropriate "in any case involving repeated acts over a
period of time, unless it is clear that each instance was purely oppor-
tune." U.S.S.G. § 1B1.1, comment. (n.1(f)). This court reviews a dis-
trict court's determination that a defendant has engaged in more than
minimal planning for clear error. See United States v. Pearce, 65 F.3d
22, 26 (4th Cir. 1995).

In awarding the two-level enhancement, the district court noted that
Tucker forged Coe's signature in opening a bank account in the name
of Coe's law practice without permission, and then uttered forty-eight
fraudulent checks drawn on the account over a seven month period.
Based on this evidence the district court's finding that Tucker's
offense involved more than minimal planning was not clearly errone-
ous.

We also reject Tucker's assertion that the district court erred in
enhancing her sentence for obstruction of justice under U.S.S.G.
§ 3C1.1 (1997), based on her commission of perjury. Upon objection
to a § 3C1.1 enhancement for perjured testimony, a district court must
make specific findings that the defendant gave false testimony on a
material matter with the willful intent to deceive. See United States
v. Smith, 62 F.3d 641, 646 (4th Cir. 1995). Here, the district court
found that Tucker blatantly perjured herself at trial and again at sen-
tencing in testifying that Coe gave her permission to open the bank
account and to obtain a credit card in Coe's name. Because Tucker's
testimony was totally incredible and was offered in an effort to
absolve herself for responsibility for the very acts giving rise to her
conviction, the district court did not clearly err in imposing an
obstruction of justice enhancement.

Tucker next asserts that the district court abused its discretion in
departing upward from the guideline range based on her prior similar
conduct that did not result in a criminal conviction. The district court

                     4
may depart upward "[i]f reliable information indicates that the crimi-
nal history category does not adequately reflect the seriousness of the
defendant's past criminal conduct or the likelihood that the defendant
will commit other crimes." U.S.S.G. § 4A1.3 (1997). The section "is
designed to deal with defendants who possess an`extensive record'
that is not adequately reflected by their Criminal History Category, or
those whose criminal background shows them to `pose a greater risk
of serious recidivism.'" United States v. Blake, 81 F.3d 498, 504 (4th
Cir. 1996) (quoting U.S.S.G. § 4A1.3, comment. (backg'd)). This
court reviews a district court's determination that a defendant's crimi-
nal history category inadequately represents his past conduct or likeli-
hood of committing other crimes for clear error; the extent of a
departure is reviewed for abuse of discretion. See United States v.
Hummer, 916 F.2d 186, 192 (4th Cir. 1990).

At sentencing, the government presented evidence that Tucker was
involved in three similar episodes of criminal conduct for which she
had not been prosecuted. In each instance Tucker abused a position
of trust in order to divert funds away from an organization for her
own personal use. After hearing evidence of these incidents the dis-
trict court found that Tucker's criminal history category of one was
inadequate, and that a criminal history category of three would appro-
priately represent Tucker's prior criminal conduct and the likelihood
that she would commit future crimes. Considering that the govern-
ment presented unrefuted evidence documenting Tucker's significant
history of theft, the district court did not err in determining the inade-
quacy of Tucker's criminal history category. Further, the repetitive
nature of Tucker's past fraudulent behavior supports the extent of the
departure.

Tucker's final contention is that her attorney provided ineffective
assistance. Claims of ineffective assistance are not properly raised on
direct appeal unless the record conclusively discloses that the defen-
dant received inadequate representation. See United States v. Smith,
62 F.3d 641, 651 (4th Cir. 1995). Because the record does not conclu-
sively establish ineffective assistance, Tucker is relegated to raising
the claim in a motion under 28 U.S.C.A. § 2255 (West 1994 & Supp.
1998).

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm Tucker's

                     5
convictions and sentence. This court requires that counsel inform his
client in writing of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. See Local Rule 46(d). Counsel's motion must state that a
copy thereof was served on the client. See id. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court, and oral argument would not
aid the decisional process.

AFFIRMED

                    6